Exhibit 10.e

 

CDI Deferred Compensation Plan

 

Effective as of January 1, 2005, CDI Corporation provisionally adopted a
nonqualified deferred compensation plan for a select group of management or
highly compensated employees, which is expected to have the final substantive
terms described below. The written plan document is not yet finalized due to the
passage of the American Jobs Creation Act of 2004 and its creation of new
Internal Revenue Code Section 409A (“Section 409A”), which governs nonqualified
deferred compensation plans like the new plan. The Internal Revenue Service has
issued guidance under Code Section 409A that permits nonqualified deferred
compensation plan sponsors, like CDI, until December 31, 2005 to finalize a plan
document. CDI will finalize and execute the document on or before December 31,
2005. The final plan document for the CDI Deferred Compensation Plan (the
“Deferred Compensation Plan”), when adopted, will be publicly filed and replace
the description below.

 

Administration

 

The Deferred Compensation Plan is administered by an Administrative Committee
(the “Committee”) comprised of the Chief Financial Officer, the Executive Vice
President - Human Relations, the Senior Vice President - Corporate Legal, and
such other members designated by CDI Corporation’s Board of Directors. The Board
retains the right to amend, modify, discontinue or terminate the Deferred
Compensation Plan and may delegate such authority to the Committee or another
designee. The Deferred Compensation Plan provides that no amendment will be
authorized that will have an adverse effect on participants unless the amendment
is required by law or is reasonably necessary to preserve the federal tax
deferral of participants’ accounts.

 

Eligibility

 

Eligible employees are current employees whose compensation for a previous year
exceeded the compensation amount used to define who is a “highly compensated
employee” under the Code plus $5,000. For 2004, the eligibility amount is
$95,000 because the limit in the Code was $90,000 for 2004. The limit in the
Code for 2005 is $95,000. Eligibility for any newly hired employee during a year
will be determined by the Committee. Eligible employees will become participants
in the Deferred Compensation Plan after making a valid election to defer a whole
percentage, in 5% increments, of salary or bonus to be earned in the next
following year. Salary deferrals will begin in the February following the year
in which an election is made. The Committee may specify a maximum on the amount
of salary or bonus that may be deferred in any year,



--------------------------------------------------------------------------------

Deferral of Salary and Bonus Amounts

 

In order to defer a percentage of an employee’s salary or bonus for the next
year, and become a participant in the Deferred Compensation Plan, an eligible
employee must file an irrevocable deferral election with the Committee. The
election may only be made during the fourth quarter of the calendar year
preceding the year in which the applicable percentage of salary and/or bonus is
earned. Any election with respect to the deferral of salary or bonus will only
be effective for the subsequent calendar year, and does not renew for years
thereafter. Special rules apply to new employees. New employees may not defer
any portion of their bonus in the year of hire, but they may, within 30 days of
becoming eligible to participate in the Deferred Compensation Plan, file an
election to defer a portion of their unearned salary during their first year of
employment.

 

Accounts and Investments

 

Bookkeeping reserve accounts are maintained under the Deferred Compensation Plan
for each participant to reflect the amount of any salary, bonus and or earnings
or losses accrued under the Deferred Compensation Plan. The Deferred
Compensation Plan is unfunded. Participants do not have a secured right to
amounts reflected in participant accounts beyond that of a general creditor of
CDI. Accounts are established for the convenience of administration and do not
constitute a trust or set-aside to fund CDI’s obligations under the Deferred
Compensation Plan.

 

Earnings and losses on deferral accounts maintained under the Deferred
Compensation Plan will be determined on the basis of direction by the
participant. A Deferred Compensation Plan participant may allocate his account
among investment funds selected by the Committee. Although amounts are not
actually invested on behalf of the participant pursuant to such an allocation,
the Committee will credit earnings and debit losses to participants’ accounts
according to the performance of the investments selected by the participant.
Absent a participant’s designation, earnings and losses are credited or debited
to participant accounts according to the performance of a default investment
fund specified in the Deferred Compensation Plan. Participants are allowed to
change their investment allocation as often as once a month, but a period of at
least 15 days must elapse between any two such designations. Elections remain
effective until changed.

 

Distribution Events

 

Distributions from the Deferred Compensation Plan will be made only upon the
earliest to occur of the following events: death of the participant, disability
of the participant, the participant’s separation from service (whether on
account of retirement or otherwise, as discussed below), unforeseeable
emergency, a change in control of CDI, or a date specified by the participant as
described below.

 

Upon the death or disability of the participant, the participant’s account is to
be distributed as soon as practicable in a cash lump sum. However, as required
by the Code, certain key employees and officers of CDI may not receive
distributions earlier than six months following the date of a separation from
service with CDI.



--------------------------------------------------------------------------------

Distributions due to separation from service for reasons other than death or
disability will be made on the first business day of April following a
participant’s separation from service. However, as required by the Code, if any
key employee separates from service with CDI, his account will not be
distributed until the first business day of the first April which occurs 180
days or more after such separation. Distributions made upon termination of
service after age 65 may be paid in installments of up to 10 years as described
below.

 

Specified date distributions must be elected at the time a participant initially
files an election to defer a portion of his or her salary or bonus and must
specify a date no earlier than the first business day of April that occurs at
least one year after the election date. Specified date distributions may be
further deferred only if a participant makes an election at least 12 months
prior to the date originally selected in the participant’s deferral election and
only if the new date chosen for the distribution is at least 5 years after the
original distribution date. Specified date distributions may be made in
installments of up to 5 years as described below.

 

Upon a change in the ownership of CDI or a substantial portion of CDI’s assets
or upon a change in effective control of CDI, amounts deferred under the
Deferred Compensation Plan will be distributed in a lump sum to participants.
However, as required by the Code, certain key employees and officers who
separate from service from CDI will not receive a distribution earlier than six
months following his separation from service.

 

The Committee may, upon a participant’s request, and supporting documentation
distribute that amount of a participant’s account that is necessary to alleviate
the participant’s unforeseeable emergency (including any tax obligation arising
from such distribution). An unforeseeable emergency is generally a severe
financial hardship that results from injury, illness or casualty loss that
cannot be remedied by other sources. Unforeseeable emergency distributions will
not be authorized for amounts under $1,000. A participant may only receive two
distributions as a result of an unforeseeable emergency per calendar year and
must wait at least 90 days between unforeseeable emergency distributions.

 

Distribution Form

 

Optional installment payments are permitted only in the event of distributions
due to retirement, which is a termination following age 65, or upon a specified
date. All other distributions are in lump sums. Installment payments are to be
made on the first business day of each April after the commencement date, and
are limited to a term of 10 years for a retiring participant and 5 years for a
specified date distribution. The Deferred Compensation Plan does not permit
installments to be paid for an account balance of $10,000 or less, and instead
pays such balances in the form of a lump sum on the date installments would
otherwise commence.

 

A participant may not accelerate the time of any distribution under the Deferred
Compensation Plan. A participant may only elect to change the form of a
distribution (from lump sum to installment or vice versa) regarding a
distribution on account of retirement or a date specified in the participant’s
deferral election if he or she makes such subsequent election at least 12 months
prior to the date the amounts would otherwise be paid and he or she elects to
receive amounts further deferred no earlier than 5 years following the date
payment would otherwise be made.



--------------------------------------------------------------------------------

Special Rules Affecting Former MRI Plan Participants

 

Certain employees of CDI who work for MRI, had accounts under another
nonqualified deferred compensation plan maintained by MRI (the “MRI Plan”). The
accounts under the MRI Plan to the extent they related to distributions that
would be made under the MRI Plan on or after January 1, 2007 were merged with
this Plan effective January 1, 2005. Distributions to be made prior to January
1, 2007, remain subject to the terms of the MRI Plan.